DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 2/3/2021 with respect to the rejection under 35 U.S.C. 112(a) and 112(b) have been fully considered, and are persuasive.

Applicant’s arguments filed on 2/3/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 2/3/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the instant claims do not fall under any of the groupings of abstract ideas. Arguments are made that the instant claims integrate the abstract idea into a practical application by increasing the instances the content item is presented to client devices, increasing received clicks and/or interactions with the content item, increasing conversions associated with the first entity as a result of spending less budget, reducing compensation paid to entities different than the content entity, and 
Examiner respectfully disagrees. The instant claims are wholly directed to an algorithm for determining a budget plan for when to spend money to display a content item. There is no technology involved in the claims except that the content item is displayed on a website or application on a client device. The abstract idea merely takes place in a technical environment, but does not actually involve technology in the process. The instant claims are only addressed to the determining of a budget plan to set a spending target/value for different periods of time to display the content. The increasing the instances the content item is presented to client devices, increasing received clicks and/or interactions with the content item, increasing conversions associated with the first entity as a result of spending less budget, reducing compensation paid to entities different than the content entity, and decreasing the number of instances the first content item is presented via the third party serving areas are not technical matters, but are all economic matters involving increasing exposure of the content item (such as an advertisement) to generate more sales while decreasing the spending on advertisements. There is no involvement of any technology, nor any change or improvement in any computer functionality. Nothing in the specification or claims suggest that a generic computer is unable to perform the algorithm in the claims. The algorithm consists of basic mathematical calculations defined by abstract ideas, which are performing repetitive calculations, which have been found by the courts to be well-understood, routine, and conventional computer functions (see MPEP 2106.05(d)(II)).
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-10 are directed to a method, which is a process. Claims 11-16 are directed to a device, which is an apparatus. Claims 17-20 are directed to a non-transitory machine readable medium, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitation reciting the abstract idea of calculating bid values and updating bid values:
receiving a first content item and a budget associated with the first content item;
generating a target spend data structure associated with the first content item;
the target spend data structure comprises a plurality of target spend values;
each target spend value of the plurality of target spend values is associated with spending performed during a sub-period of time of a plurality of sub-periods of time within a first instance of a period of time;
the spending is performed based upon the budget;
the spending is performed for presenting the first content item via client devices;
generating, based upon a first target spend value of the plurality of target spend values, a first bid value for presenting the first content item at a first instance of a first sub-period of time of the plurality of sub-periods of time, wherein the first target spend value is associated with the first instance of the first sub-period of time;
generating, based upon a second target spend value of the plurality of target spend values, a second bid value for presenting the first content item at a first instance of a second sub-period of time of the plurality of sub-periods of time, wherein the second target spend value is associated with the first instance of the second sub-period of time;
generating a first update target spend value, associated with a second instance of the first sub-period of time, based upon a first budget factor calculation corresponding to the first instance of the first sub-period of time and a second budget factor calculation corresponding to the first instance of the period of time;
generating a second update target spend value, associated with a second instance of the second sub-period of time, based upon a third budget factor calculation corresponding to the first instance of the second sub-period of time and the second budget factor calculation;
generating an updated target spend data structure, associated with the first content item, comprising the first update target spend value associated with the second instance of the first sub-period of time and the second update target spend value associated with the second instance of the second sub-period of time;
generating, based upon the first update target spend value in the updated target spend data structure, a third bid value for presenting the first content item at the second instance of the first sub-period of time; and
generating, based upon the second update target spend value in the updated target spend data structure, a fourth bid value for presenting the first content item at the second instance of the second sub-period of time.
controlling a content system, configured to present content, using (i) the third bid value in association with the second instance of the first sub-period of time and (ii) the fourth bid value in association with the second instance of the second sub-period of time.

The recited limitations above set forth the process for determining and updating bid values. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).


Step 2A (Prong 2):
Examiner acknowledges that claims 11 does recite additional elements, such as:
processor;
memory comprising processor-executable instructions;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims disclose a processor and memory, these components are simply generic computing devices to generally link the abstract idea of the claims to a particular technical environment. As disclosed in specification paragraph [0029], the processor is disclosed with a high level of generalization, and is merely a processor, as it is known in the art, within a generic server. Furthermore, paragraph [0126] of the specification describes the non-transitory machine readable medium as any known device, such as SRAM, DRAM, CDs, DVDs, etc. As such, there is no particular machine that is required to implement the claims, and it can be interpreted that any technology in the claims serves only to provide the abstract idea a general link to technology. The claims are directed to the determination of bid amounts, and none of the limitations are directed to, or necessarily rooted to, any technology or the improvement of any technical process. 
In view of the above, under Step 2A (Prong 2), the claims do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (identifying a first content item…, etc.), performing repetitive calculations (generating a first target spend value…, etc.), and storing and retrieving information in memory (generating a target spend data structure…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 11 (device) and independent claim 17 (non-transitory machine readable medium), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 11 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claims 11 and 17 are rejected for at least similar rationale as discussed above.

Dependent claims 2-10, 12-16, and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for generating and updating bid 
Thus, dependent claims 2-10, 12-16, and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 11, and 17.


Allowable Subject Matter
The claims have been found to be allowable over the prior art for the reasons as indicated in the Office Action mailed on 11/3/2020.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625